PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Slobodan Petrovic
Application No. 16/011,655
Filed: June 19, 2018
For: Porous Silicon One-Wafer Battery with Voltage Enhancement by Internal Field

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition June 15, 2022, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for a failure to respond to the final Office action, mailed 
November 13, 2020.  A Notice of Abandonment was mailed on May 21, 2021.  On April 26, 2022, a petition under 37 CFR 1.137(a) was filed; however, the petition was dismissed in a decision mailed June 14, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $680.00, and the submission required by 37 CFR 1.114; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.

The application is being forwarded to the Technology Center Art Unit 1725 for further processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.
 

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions